Case 2:07-cr-00844-JS Document 196 Filed 10/08/20 Page 1 of 15 PageID #: 434



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------X
JUDE JACQUES,

                         Petitioner,
                                              MEMORANDUM AND ORDER
          -against-                           07-CR-0844(JS)

UNITED STATES OF AMERICA,

                    Respondent.
-------------------------------------X
APPEARANCES
For Petitioner:     James Darrow, Esq.
                    Federal Defenders of New York
                    1 Pierrepont Plaza, Sixteenth Floor
                    Brooklyn, New York 11201

For Respondent:          Monica K. Castro, Esq.
                         United States Attorney’s Office
                         Eastern District of New York
                         610 Federal Plaza
                         Central Islip, New York 11722

SEYBERT, District Judge:

          On      June     17,    2016,    petitioner      Jude     Jacques

(“Petitioner”), through counsel, filed a placeholder petition to

vacate, set aside, or correct his conviction and sentence pursuant

to 28 U.S.C. § 2255 (“Section 2255”) and Administrative Order 2016-

05.   (See Mot., D.E. 160.)        This Administrative Order granted

petitioners permission to file “form” petitions “[i]n light of the

United States Supreme Court decision in Johnson v. United States,

576 U.S. 591, 135 S. Ct. 2551, 192 L. Ed. 2d 569 (2015), and the

fact that several hundred petitions are expected to be filed by
Case 2:07-cr-00844-JS Document 196 Filed 10/08/20 Page 2 of 15 PageID #: 435



federal prisoners seeking relief under 28 U.S.C. § 2255 before the

statute of limitations expires on June 27, 2016.”                 (Admin. Order

2016-5,   D.E.   160-1.)      On    July    26,   2019,   Petitioner     filed   a

supplemental motion after the Supreme Court decided United States

v. Davis, -- U.S. --, 139 S. Ct. 2319, 204 L. Ed. 2d 757 (2019),

which held that 18 U.S.C. § 924(c)(3)(B) is unconstitutionally

vague.    (See Supp. Mot., D.E. 188.)         For the reasons that follow,

Petitioner’s motions are DENIED.

                                   BACKGROUND

I.   The Indictment and Guilty Plea

             The Court presumes familiarity with the facts underlying

this case.       However, by way of review, on November 20, 2007,

Petitioner    was   charged   with    one    count   of   Hobbs    Act   robbery

Conspiracy (Count One), two counts of Hobbs Act robbery for the

robberies of the Two D’s Tailoring tuxedo rental store (Count Two)

and Yole Beauty Salon (Count Four), and two counts of Possession

of a Firearm During a Crime of Violence in connection with each

robbery (Count Three (the Two D’s robbery) and Count Five (the

Yole robbery)).        (Indictment, D.E. 1.)         On June 11, 2009, the

Government     filed    a   Superseding       Indictment     (S-2)       charging

Petitioner with the above-stated Counts One through Five as well

as two additional counts of Hobbs Act robbery (Counts Six and

Eight) and two additional counts of Use of a Firearm During a Crime



                                       2
Case 2:07-cr-00844-JS Document 196 Filed 10/08/20 Page 3 of 15 PageID #: 436



of Violence in relation to the newly added Hobbs Act robbery counts

(Count Seven and Nine).     (Superseding Indictment (S-2), D.E. 66.)

          On June 15, 2009, Petitioner pled guilty to Hobbs Act

robbery conspiracy in violation of 18 U.S.C. §§ 1951(a) and 3551,

et seq. (“Count One”) and Use of a Firearm in Furtherance of a

Crime of Violence, in violation of 18 U.S.C. §§ 924(c)(1)(A)(ii),

2 and 3551, et seq. (“Count Five”), pursuant to a plea agreement

with the Government.      (Min. Entry, D.E. 67; Plea Tr., Ex. A to

Gov’t Resp., D.E. 192-1, at 3:11-22.)           During his guilty plea,

Petitioner allocuted regarding Count One and stated that he, along

with his co-conspirator, committed the robberies at the Yole Beauty

Salon and Two D’s Tailoring shop, as charged in Counts Two and

Four, and conspired to rob the stores as charged in Counts Six and

Eight.   (Plea Tr. at 21:17-12, 25:4-16.)          With respect to Count

Five, Petitioner stated that during the Yole Beauty Salon robbery

(Count Four), he and his co-conspirator entered the store and

“robbed the place” by taking money from the store and customers.

(Plea Tr. at 26:18-27:14.)       Petitioner also stated that both he

and his co-conspirator each possessed the same firearm, with his

co-conspirator handing it to Petitioner, and that he “knowing and

intentionally” displayed the gun during the robbery.          (Plea Tr. at

26:25-27:22.)

          As part of the plea agreement, Petitioner agreed that he

would not file an appeal or challenge his conviction if the Court

                                     3
    Case 2:07-cr-00844-JS Document 196 Filed 10/08/20 Page 4 of 15 PageID #: 437



imposed a sentence of 294 months’ incarceration or less.                   (Plea

Tr. at 20:6-21.)          On June 21, 2011, then-District Judge Joseph F.

Bianco1 sentenced Petitioner to a term of approximately 192 months’

imprisonment: 108 months’ incarceration on Count One and 84 months’

incarceration on Count Five, to run consecutively, followed by 3

years of supervised release.            (See Min. Entry, D.E. 138; Sent’g

J., D.E. 140.)

II.     Post-Conviction Proceedings

              On June 17, 2016, Petitioner, through counsel, moved to

vacate      his   conviction    under   Section    2255   arguing   that   under

Johnson, cited supra, his conviction for Count Five is invalid

because his Count One conviction does not qualify as a § 924(c)

crime of violence, under the statute’s Elements Clause or the

Residual Clause, as discussed infra.               (Mot. at ECF p. 4.)        On

July 26, 2019, following the Supreme Court’s decision in Davis,

cited supra, Petitioner, through counsel, filed a supplemental

motion. (See Supp. Mot.) On August 30, 2019, the Government filed

its response (see Gov’t Resp., D.E. 192) and on October 3, 2019,

Petitioner filed a reply (see Reply, D.E. 193).

                                      DISCUSSION

              In his supplemental motion, Petitioner requests that the

Court      vacate   his    Section   924(c)   conviction   (Count    Five)   and



1   This matter was reassigned to the undersigned on October 2, 2019.
                                         4
Case 2:07-cr-00844-JS Document 196 Filed 10/08/20 Page 5 of 15 PageID #: 438



resentence him to time served because “§ 924(c)’s residual clause

is void [and] there is no basis to deem Hobbs Act conspiracy a

‘crime of violence.’”     (Supp. Mot. at 1.)      The Government opposes

the   petition   and   argues   that   (1) Petitioner’s    Section   924(c)

conviction was premised on substantive Hobbs Act robbery and is

therefore not invalid (see Gov’t Resp. at 1-4) and (2) the petition

is barred because Petitioner waived collateral review as part of

his plea agreement (id. at 4-5).           In reply, Petitioner disputes

that the collateral review waiver bars his claim and further argues

that § 2255 concerns a “‘judgment, not charges that were made but

did not result in a judgment of conviction” and here, Petitioner

was convicted of possessing a gun in furtherance of a conspiracy

and not Hobbs Act robbery.       (Reply at 1.)

I.    The Section 2255 Standard

      28 U.S.C. § 2255(a) provides that:

           A prisoner in custody under sentence of a
           court established by Act of Congress claiming
           the right to be released upon the ground that
           the sentence was imposed in violation of the
           Constitution or laws of the United States, or
           that the court was without jurisdiction to
           impose such sentence, or that the sentence was
           in excess of the maximum authorized by law, or
           is otherwise subject to collateral attack, may
           move the court which imposed the sentence to
           vacate, set aside, or correct the sentence.

To obtain relief under § 2255, a petitioner must demonstrate “a

constitutional error, a lack of jurisdiction in the sentencing

court, or an error of law or fact that constitutes a fundamental

                                       5
Case 2:07-cr-00844-JS Document 196 Filed 10/08/20 Page 6 of 15 PageID #: 439



defect which inherently results in a complete miscarriage of

justice.”   Cuoco v. United States, 208 F.3d 27, 30 (2d Cir. 2000)

(internal quotation marks and citations omitted).                 A petitioner

must also show that the error had “substantial and injurious

effect” that caused “actual prejudice.”           Brecht v. Abrahamson, 507

U.S. 619, 637, 113 S. Ct. 1710, 1722, 123 L. Ed. 2d 353 (1993)

(internal quotation marks and citations omitted); Underwood v.

United States, 166 F.3d 84, 87 (2d Cir. 1999) (applying Brecht to

a § 2255 motion).

            To “obtain collateral relief a prisoner must clear a

significantly higher hurdle than would exist on direct appeal.”

United States v. Frady, 456 U.S. 152-53, 166, 102 S. Ct. 1584,

1593, 71 L. Ed. 2d 816 (1982). A Court must exercise its discretion

sparingly   because    §   2255     applications    “are   in     tension   with

society’s    strong      interest     in    the    finality       of   criminal

convictions.”    Elize v. United States, No. 02-CV-1530, 2008 WL

4425286, at *5 (E.D.N.Y. Sept. 30, 2008) (internal quotation marks

and citation omitted); see also Brecht, 507 U.S. at 633–34, 113 S.

Ct. at 1719.

II.   Application to the Facts of the Johnson/Davis Claims

            Petitioner     argues    that   the    Court   must    vacate    his

Section 924 conviction (Count Five) because the predicate crime,

the Hobbs Act conspiracy conviction (Count One), falls under the

residual    clause    of   Section 924(c)(3)(B)        that     was    declared

                                       6
Case 2:07-cr-00844-JS Document 196 Filed 10/08/20 Page 7 of 15 PageID #: 440



unconstitutionally vague in Davis.        (Mot. at ECF p. 4; Supp. Mot.

at 1.)   Petitioner thus asks the Court to vacate his conviction as

to Count Five and impose a sentence of time served as to Count

One.     The Government opposes the petition and argues that the

predicate    “crime   of   violence”     for   Petitioner’s    Count    Five

conviction--substantive Hobbs Act robbery in Count Four--falls

outside of Davis’s grasp.      (Gov’t Resp. at 3-4.)

       A. Petitioner’s Collateral Review Waiver Does Not Bar the
          Petition

            “A defendant’s knowing and voluntary waiver of the right

to . . . collaterally attack his conviction and/or sentence is

enforceable.”   See Sanford v. United States, 841 F.3d 578, 580 (2d

Cir. 2016) (per curiam). A defendant knowingly agrees to an appeal

waiver where he “fully understood the potential consequences of

his waiver.”    United States v. Monzon, 359 F.3d 110, 116 (2d Cir.

2004) (internal quotation marks omitted).           “[E]xceptions to the

presumption of the enforceability of a waiver, however, occupy a

very circumscribed area of our jurisprudence.”          See United States

v. Gomez-Perez, 215 F.3d 315, 319 (2d Cir. 2000).             For example,

“[a] violation of a fundamental right warrants voiding an appeal

waiver.” United States v. Riggi, 649 F.3d 143, 147 (2d Cir. 2011).

            Here, under the plea agreement, Petitioner agreed not to

appeal or otherwise challenge his conviction if the Court imposed

a term of imprisonment of 294 months’ incarceration or less.            (See


                                     7
Case 2:07-cr-00844-JS Document 196 Filed 10/08/20 Page 8 of 15 PageID #: 441



Plea Tr. at 20:6-18.)       Therefore, the Government argues that the

pending Section 2255 motion must be denied as barred by the appeal

waiver   because    the   Court   imposed   a   sentence   of   192   months’

imprisonment.      (See Sent’g J.)   The Government is correct that, as

a general rule, Petitioner’s waiver is enforceable.              Petitioner

does not argue that his waiver was unknowing or involuntary.              See

Garcia-Santos v. United States, 273 F.3d 506, 508 (2d Cir. 2001)

(per curiam) (affirming that an appeal waiver was knowing and

voluntary where a petitioner failed to claim that he did not

understand the waiver in a plea agreement); Elliott v. United

States, No. 17-CR-0127, 2019 WL 6467718, at *4 (E.D.N.Y. Dec. 2,

2019) (finding the petitioner’s appeal waiver was enforceable

where he did “not argue that his waiver was not knowing or

voluntary.”).

           However, the Court finds that Petitioner’s waiver is not

enforceable because he seeks Section 2255 relief based on Davis.

The Second Circuit recently addressed Davis in United States v.

Bonner but did not decide whether a Davis claim renders an appeal

waiver unenforceable.      Bonner, No. 15-1868, -- F. App’x --, 2020

WL 5494488, at *3 n.2 (2d Cir. Sept. 11, 2020) (noting, without

deciding, that the “Government has conceded that the appellate

waiver in the parties’ plea agreement does not bar [Petitioner’s]

Davis challenge to his § 924(c) conviction.”).          Courts within this

Circuit are divided on this issue.              Compare Bonilla v. United

                                     8
Case 2:07-cr-00844-JS Document 196 Filed 10/08/20 Page 9 of 15 PageID #: 442



States, No. 07-CR-0097, 2020 WL 489573, at *3 (E.D.N.Y. Jan. 29,

2020) (deeming a collateral attack waiver unenforceable because

“‘[a] violation of a fundamental right warrants voiding an appeal

waiver’” and the petitioner’s “due process right to challenge his

conviction under a statute that the Supreme Court has retroactively

declared unconstitutional [in Davis] is such a right.” (quoting

Riggi, 649 F.3d at 147)) and United States v. Lewis, No. 10-CR-

0622, 2020 WL 2797519, at *5 (E.D.N.Y. May 22, 2020) (same), with

Elliott, 2019 WL 6467718, at *4 (finding collateral attack waiver

enforceable where the petitioner raised a Davis claim because

“[c]ourts   in   this    circuit   have   consistently   rejected   §   2255

petitions . . . when criminal defendants waived those challenges

in their plea agreements, even when the law subsequently changed

in those defendants’ favor”); but see Sanford, 841 F.3d at 579-81

(agreeing that a collateral attack waiver in a petitioner’s plea

agreement barred a successive Section 2255 motion arising out of

a Johnson claim); Leyones v. United States, No. 10-CR-0743, 2018

WL 1033245, at *3 (E.D.N.Y. Feb. 22, 2018) (declining to resolve

whether waiver is enforceable where the petitioner raised a Johnson

claim because the       Section 2255 motion failed on the merits).

            Like the petitioner in Bonilla, Petitioner challenges

the constitutionality of his underlying conviction as a result of

the Supreme Court’s Davis decision.         See Bonilla, 2020 WL 489573,

at *2 (“Here, by contrast, [Petitioner] challenges the basis of

                                      9
Case 2:07-cr-00844-JS Document 196 Filed 10/08/20 Page 10 of 15 PageID #: 443



his   conviction    under    18    U.S.C.     §924(c)(1)(A).”)    (internal

quotation   marks   omitted)      (emphasis   in   original).     As   such,

Petitioner’s basis for relief differs from Sanford “in a key

respect” and the “waiver of appealability is not enforceable in

[Petitioner’s] specific circumstances.”            Id. (noting courts in

other Circuits have reached the same conclusion and citing United

States v. Cornette, 932 F. 3d 204 (4th Cir. 2019) and United States

v. Torres, 828 F.3d 1113 (9th Cir. 2016)).                Thus, the Court

proceeds to the merits of Petitioner’s motion.2

      B. Legal History of Section 924(c) and Vagueness Challenge

            In Johnson, the Supreme Court held that the Armed Career

Criminal Act’s residual clause, that defined a “violent felony,”

was unconstitutionally vague and violated due process because it

left “grave uncertainty about how to estimate the risk posed by a

crime.” Johnson, 135 S. Ct. 2555-57. Following Johnson, litigants

sought to apply its holding          to other statutes including, as

relevant here, Section 924(c). A defendant violates Section 924(c)

if he used or carried a firearm during and in relation to, or

possessed a firearm in furtherance of, a “crime of violence” or

“drug trafficking crime.”          18 U.S.C. § 924(c)(1)(A).         Section


2 There is no issue of procedural default where the Court sentenced
Petitioner prior to Johnson and Davis. See, e.g., Aquino v. United
States, No. 13-CR-0536, 2020 WL 1847783, at *2 (S.D.N.Y. Apr. 13,
2020) (“The Court finds that there was no procedural default in
failing to raise a Johnson-type argument before Johnson was
decided.”).
                                     10
Case 2:07-cr-00844-JS Document 196 Filed 10/08/20 Page 11 of 15 PageID #: 444



924(c)(3) “proceeds to define the term ‘crime of violence’ in two

subparts”: subsection (c)(3)(A) is the elements or force clause

(hereinafter, the “Elements Clause”) and subsection (c)(3)(B) is

the residual, or risk-of-force, clause (hereinafter, the “Residual

Clause”).    Davis, 139 S. Ct. at 2324.       These clauses provide that

a crime of violence is a felony that:

     (A) has as an element the use, attempted use, or
     threatened use of physical force against the person or
     property of another, or
     (B) that by its nature, involves a substantial risk that
     physical force against the person or property of another
     may be used in the course of committing the offense.
18 U.S.C. § 924(c)(3).

            In   Davis,     the     Supreme     Court     invalidated      as

unconstitutionally        vague     the   Residual      Clause      (Section

924(c)(3)(B)) in light of the its holdings in Sessions v. Dimaya,

138 S. Ct. 1204, 200 L. Ed. 2d 549 (2018) and Johnson, 139 S. Ct.

at 2336.    As a result, a conviction under Section 924(c) survives

only if a predicate offense is a “crime of violence” under the

Elements    Clause   (Section     924(c)(3)(A)).     See,   e.g.,    Rosario

Figueroa v. United States, No. 16-CV-4469, 2020 WL 2192536, at *2

(S.D.N.Y. May 6, 2020); Vilar v. United States, No. 16-CV-5283,

2020 WL 85505, at *1 (S.D.N.Y. Jan. 3, 2020).

            Courts apply a categorical approach to determine whether

an offense is a crime of violence under the Elements Clause.

United States v. Hill, 890 F.3d 51, 55 (2d Cir. 2018) (citing


                                     11
Case 2:07-cr-00844-JS Document 196 Filed 10/08/20 Page 12 of 15 PageID #: 445



Taylor v. United States, 495 U.S. 575, 600, 110 S. Ct. 2143, 2159,

109 L. Ed. 2d 607 (1990)); see United States v. Acosta, 470 F.3d

132, 135 (2d Cir. 2006) (per curiam).             Under this categorical

approach, an offense is a crime of violence where the “minimum

conduct necessary for a conviction of the predicate offense”

involves violence.     See Hill, 890 F.3d at 55–56; United States v.

Culbert, 453 F. Supp. 3d 595, 597 (E.D.N.Y. 2020).            Courts “look

only to the statutory definitions--i.e., the elements--of the

offense,” to resolve whether “such conduct amounts to a crime of

violence under § 924(c)(3)(A).”       Hill, 890 F.3d at 55–56 (internal

quotation marks and alterations omitted).

           The categorical approach saves courts from determining

on a case-by-case basis the level of violence at issue or from the

general inquiry into “the kind of conduct that the crime involves

in the ordinary case.”      Davis, 139 S. Ct. at 2326 (citing Dimaya,

138 S. Ct. at 1216).          A predicate crime will not support a

conviction under the Elements Clause if there is “a realistic

probability, not a theoretical possibility, that the statute at

issue could be applied to conduct that does not” constitute a crime

of violence.    Hill, 890 F.3d at 56 (internal quotation marks and

citation omitted).

     C. Hobbs Act Robbery is a Crime of Violence

           As an initial matter, Petitioner claims that Hobbs Act

robbery cannot serve as the predicate crime of violence for his

                                     12
Case 2:07-cr-00844-JS Document 196 Filed 10/08/20 Page 13 of 15 PageID #: 446



Section 924(c) conviction because it was dismissed as part of his

plea agreement and is therefore not a part of his judgment of

conviction.      However, a defendant need not be convicted of an

offense for it to serve as the predicate “crime of violence” for

a Section 924(c) conviction.        Johnson v. United States (“Johnson

II”), 779 F.3d 125, 129-30 & n.4 (2d Cir. 2015); see also United

State v. White, 16-CR-0082, 2020 WL 5117973, at *3 (S.D.N.Y. Aug.

31, 2020).      Indeed, an offense may serve as a predicate if there

is   “legally    sufficient   proof    that   the   crime   was,   in   fact,

committed.”      See Johnson II, 779 F.3d at 129; United States v.

Rivera, 679 F. App’x 51, 55 (2d Cir. 2017) (summary order) (denying

a petitioner’s Johnson claim where the defendant’s plea allocution

provided sufficient proof for a predicate offense that was later

dismissed at sentencing).

           Although Petitioner did not ultimately plead guilty to

Hobbs Act robbery, he allocated to conduct consistent with the

charges of Hobbs Act robbery and use of a firearm in connection

with the robbery.     During his plea allocution, Petitioner admitted

to using, discharging, or possessing a firearm (or aiding and

betting the use, discharge, or possession thereof) in connection

with, or in furtherance of, at least one count of Hobbs Act

robbery.   Petitioner stated that he “along with [his] co-defendant

entered the establishment of the Yole Beauty Salon and robbed the

place.”    (Plea Tr. at 26:18-20.)         During the Court’s colloquy,

                                      13
Case 2:07-cr-00844-JS Document 196 Filed 10/08/20 Page 14 of 15 PageID #: 447



Petitioner    further    stated    that       he   and    his   co-defendant   each

possessed a firearm during the robbery, took money from the store

and store victims, and brandished the firearm during the robbery.

(Plea Tr. at 27:1-19.)      Therefore, based on the record before the

Court, there is an adequate factual basis to support a finding

that Petitioner committed Hobbs Act robbery.                Rivera, 679 F. App’x

at 55.

             In Davis, the Supreme Court struck down Section 924(c)’s

Residual Clause as unconstitutionally vague.                    However, Hobbs Act

robbery remains a “crime of violence” under Section 924(c)’s

Elements Clause.     In Hill, the Second Circuit “agree[d] with all

of the circuits to have address the issue . . . and [held] that

Hobbs Act robbery ‘has as an element the use, attempted use, or

threatened use of physical force against the person or property of

another.’”       Hill,    890     F.3d    at       60    (quoting   18   U.S.C.   §

924(c)(3)(A)).     Although Hill predates Davis, the Second Circuit

has reaffirmed Hill’s holding post-Davis.                   See United State v.

Walker, 789 F. App’x 241, 245 (2d Cir. 2019) (holding that “[o]ur

prior holding in [Hill], that substantive Hobbs Act robbery is a

crime of violence under the elements clause of § 924(c)(3)(A), is

unaffected by Davis, Stokeling, and Barrett and remains binding on

us in this case.”) (internal citations omitted); see also United

States v. Biba, 788 F. App’x 70, 72 (2d Cir. 2019) (citing Hill

and stating that “we have held that substantive Hobbs Act robbery

                                         14
Case 2:07-cr-00844-JS Document 196 Filed 10/08/20 Page 15 of 15 PageID #: 448



qualifies as a ‘crime of violence’ under the elements clause.”).

Thus, Hobbs Act robbery remains a crime of violence under the

Elements Clause and may properly serve as a predicate offense for

a Section 924(c) conviction.

            Accordingly,     Petitioner’s      motion    to    vacate    his

conviction on Count Five is DENIED.

                                CONCLUSION

            For the foregoing reasons, Petitioner’s motions (D.E.

160 and 188) are DENIED.         The Court also declines to issue a

certificate of appealability because he has not made a substantial

showing that he was denied a constitutional right.            See 28 U.S.C.

§ 2253(c)(2).    The Clerk of the Court is respectfully directed to

mark the accompanying civil case pending at Case No. 16-CV-3260 as

CLOSED.




                                          SO ORDERED.



                                          _/s/ JOANNA SEYBERT ____
                                          Joanna Seybert, U.S.D.J.

Dated:    October __8 , 2020
          Central Islip, New York




                                     15
